internal_revenue_service number info release date index no dear date this is in response to your letter of date concerning a refund of the luxury_automobile tax imposed by sec_4001 of the internal_revenue_code your letter states that you returned a luxury_automobile it was suggested that you contact the irs for a refund of this tax we hope this general information is helpful the tax is imposed on the first_retail_sale of the luxury_automobile the person liable for this tax is the person that makes the first_retail_sale of the luxury_automobile this is the person eligible to claim any allowable refund relating to the return of an automobile however this person is not required to file any claim a purchaser of a luxury_automobile is not eligible to claim a refund of the tax sec_6416 provides that no credit or refund of any overpayment may be allowed unless the person that paid the tax did not include the tax in the price of the luxury_automobile and did not collect the amount of the tax from the purchaser repaid the amount of the tax to the purchaser or obtained the written consent of the purchaser to the allowance of the credit or the making of the refund sec_6402 provides that the amount of any refund may be reduced by certain offsets debts and tax_liabilities also sec_6511 requires that a claim must be made within the applicable_period of limitation if the person liable for the luxury_automobile tax chooses to file a claim and is required to file form_720 quarterly federal excise_tax return this person may claim a credit for the luxury_automobile tax on that form alternatively this person may claim a refund of the luxury_automobile tax on form_8849 claim_for_refund of excise_taxes if you have any questions please contact sincerely associate chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch
